NO. 12-20-00035-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                            §       APPEAL FROM THE 123RD
 EX PARTE:
                                                            §       JUDICIAL DISTRICT COURT
 CHARLES D. DEARING, JR.
                                                            §       SHELBY COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Charles D. Dearing, Jr., acting pro se, filed a notice of appeal stating his desire to appeal
the denial of his pretrial application for writ of habeas corpus. However, the record does not reflect
that the trial court denied the application or has taken any other action on the application. “N/A”
is typed next to the “judgment or appealable order signed” category on the case information sheet
filed by the Shelby County District Clerk’s Office.
         On February 7, 2020, the Clerk of this Court notified Appellant that the notice of appeal
does not show the jurisdiction of this Court. Specifically, there is no final judgment or appealable
order contained therein. The notice further informed Appellant that the appeal would be dismissed
unless the notice of appeal was amended on or before March 9 to show this Court’s jurisdiction.
Appellant filed a response and an amended notice of appeal, neither of which demonstrates the
jurisdiction of this Court.1
         As previously stated, there is no indication that the trial court ruled on Appellant’s pretrial
application for writ of habeas corpus. 2 Absent a written order denying Appellant’s habeas


         1
           Appellant cites Article 11.08 of the code of criminal procedure, which provides in pertinent part, “If a
person is confined after indictment on a charge of felony, he may apply to the judge of the court in which he is
indicted[.]” TEX. CODE CRIM. PROC. ANN. art. 11.08 (West 2005). This Article does not address the jurisdictional
issue before this Court.
         2
          We also note that the case information sheet reflects that Appellant has appointed counsel in his underlying
criminal case, cause number 18CR20415. The District Clerk’s Office assigned cause number 19CV35065 to
application, this Court has no jurisdiction over this appeal. 3 See Smith v. State, 559 S.W.3d 527,
535 (Tex. Crim. App. 2018) (timetable for filing notice of appeal is triggered by signing of
appealable order); see also State v. Sanavongxay, 407 S.W.3d 252, 258 (Tex. Crim. App. 2012);
Walton v. State, No. 02-18-00396-CR, 2018 WL 6424242, at *1 (Tex. App.—Fort Worth Dec. 6,
2018, no pet.) (mem. op., not designated for publication) (dismissing appeal for want of
jurisdiction because appellate court had not received “a written order from the trial court––a
prerequisite to appealability”); Payne v. State, No. 12-17-00143-CR, 2017 WL 2570829, at *1
(Tex. App.—Tyler June 14, 2017, no pet.) (mem. op., not designated for publication) (dismissing
appeal from pretrial habeas application for want of jurisdiction absent written order). Accordingly,
we dismiss Appellant’s appeal for want of jurisdiction.
Opinion delivered February 28, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                               (DO NOT PUBLISH)



Appellant’s pro se application for writ of habeas corpus. Although an accused has no absolute right to hybrid
representation, a trial court may permit hybrid representation in its discretion. Scarbrough v. State, 777 S.W.2d 83,
92 (Tex. Crim. App. 1989) (en banc). But the trial court is entitled to disregard any pro se motions presented by a
defendant who is represented by counsel. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); see
also Melendez v. State, 467 S.W.3d 586, 591 (Tex. App.—San Antonio 2015, no pet.).
         3
           Ordinarily, when there is an oral ruling but no corresponding written order, an appellate court treats the
notice of appeal as premature, abates the appeal, and remands the case to the trial court for preparation of an appealable
order. Padilla v. State, No. 03-18-00065-CR, 2018 WL 3118542, at *2 n.14 (Tex. App.—Austin June 26, 2018, no
pet.) (mem. op., not designated for publication). Here, there is no oral ruling and we cannot construe the notice of
appeal as premature. See TEX. R. APP. P. 27.1(b) (in criminal cases, a prematurely filed notice of appeal is effective
and deemed filed on the same day, but after, sentence is imposed or suspended in open court, or the appealable order
is signed by the trial court); see also Smith v. State, 559 S.W.3d 527, 534 (Tex. Crim. App. 2018) (agreeing with
courts that rejected concept that premature notice of appeal could be used as appellate place holder for any appealable
order that might be entered later); Padilla, 2018 WL 3118542, at *2-3 (dismissing for want of jurisdiction where trial
court had not acted on motion in any manner, much less signed order denying motion).


                                                            2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 28, 2020


                                         NO. 12-20-00035-CR


                          EX PARTE: CHARLES D. DEARING, JR.,


                                Appeal from the 123rd District Court
                         of Shelby County, Texas (Tr.Ct.No. 19CV35065)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.